

116 HR 8818 IH: Ending Bankruptcy Discrimination Act of 2020
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8818IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Ms. Scanlon (for herself, Mr. Nadler, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 11, United States Code, to prohibit private employers to deny employment involving debtors in bankruptcy. 
1.Short titleThis Act may be cited as the Ending Bankruptcy Discrimination Act of 2020. 2.Protection against discriminatory treatmentSection 525(b) of title 11, United States Code, is amended by inserting deny employment to, after may.   
3.Effective date; application of amendment 
(a)Effective dateExcept as provided in subsection (b), this Act and the amendment made by this Act shall take effect on the date of the enactment of this Act. (b)Application of amendmentThe amendment made by this Act shall not apply with respect to conduct that occurs before the date of the enactment of this Act. 
